 1 LAW OFFICES KENNETH M. STERN
     btmncrt@earthlink.net
 2 5850 Canoga Avenue, Ste. 400
     Woodland Hills, California 91367
 3 (818) 710-3824
     (Cal. Bar No. 82975)
 4
     Attorney for Movant
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                              DISTRICT OF ALASKA
 9
10 UNITED STATES OF AMERICA,                  ) CASE 3:15-CR-0008-02-SLG
                                             )
11            Plaintiff,                      )
                                             )
12                                           ) MOTION OF KENNETH M.
                                             ) STERN IN TO BE RELIEVED
13   vs.                                     ) AS COUNSEL.
                                             )
14 DARREN BYLER,                             )
                                             )
15            Defendant. Movant               )
16
17
18
19
20
21
22
23
24
25
26
27
     ______________________________________________________
28                                          1
 1                     DECLARATION OF KENNETH M. STERN
 2         I, Kenneth M. Stern, declare:
 3         1. I am the attorney for petitioner Darren Byler, herein.
 4         2. This declaration is made upon my personal knowledge. If called upon to
 5 testify to the matters herein, I am competent to do so and would do so.
 6         3. I was appointed to represent Darren Byler, in his appeal of his
 7 conviction, in this case, to the United States Court Appeals for the Ninth Circuit. I
 8 have completed all tasks to be performed, in that Court, absent the Supreme Court
 9 of the United States granting a Petition for Writ of Certiorari, then requiring more
10 of the case in the Ninth Circuit. The work included filing a Petition for
11 Rehearing/Rehearing En Banc and a Petition for Writ of Certiorari.
12         4. As such, there is nothing more for me to do, for Mr. Byler, in the District
13 Court. On October 2, 2018 I informed Mr. Byler I would be bringing this motion.
14         5. Mr. Byler does want to bring a 28 U.S.C. 2255 Petition and or potentially
15 some other procedure to obtain relief, outside the parameters of his appeal. This
16 would required a factual investigation in the State of Alaska. I believe that I,
17 being located in Los Angeles California, because of geographical constraints,
18 would not be the most appropriate person to represent Mr. Byler regarding such,
19 relief, outside the scope of the appeal.
20         6. As such, I would request of the Court to appoint new counsel for Mr.
21 Byler, at the appropriate time, to represent hin regarding said non appeal relief.
22         I declare under penalty of the laws of the United States of America the
23 foregoing is true and correct. Executed this 11th day of October , 2018 at Los
24 Angeles, Ca.
25                                            /S KENNETH M. STERN
                                              DECLARANT, KENNETH M. STERN
26
27
     ______________________________________________________
28                                          2
 1 CERTIFICATE OF SERVICE
 2 USDC –Alaska, United States of America v. Darren Byler 3:15-CR-0008-02-SLG
 3 This is to certify that all counsel of record who are
 4 deemed to have consented to electronic service are being served with a copy of
 5 this electronically filed document Motion to be Relieved as Counsel via the
 6 Court's CM/ECF system and will accordingly receive a "Notice of
 7 Electronic Filing."
 8 Darren Byler has been served with this document by mail at :
 9
10 Darren Byler
     PO Box KZB
11 Kodiak, AK 99697
12
13
14
     I declare under penalty of perjury that the above is true and
15
     correct. Executed at Los Angeles, California, on October 11, 2018.
16
     /SKENNETH M. STERN
17
     Kenneth M. Stern
18
19
20
21
22
23
24
25
26
27
     ______________________________________________________
28                                          3
